UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-1310



CALVIA LYNN HILL,

                                               Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-429-5-BO-2)


Submitted:   August 24, 1999              Decided:   September 3, 1999


Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvia Lynn Hill, Appellant Pro Se. Dorothy Powers, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvia Lynn Hill appeals the district court’s order granting

summary judgment in his action against the North Carolina Depart-

ment of Corrections.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.    See Hill v. North

Carolina Dep’t of Corrections, No. CA-98-429-5-BO-2 (E.D.N.C. Feb.

26, 1999).    We deny Hill’s motion for appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2